Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000488
                                                         06-AUG-2015
                                                         02:14 PM



                          SCPW-15-0000488

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    SAMUEL CARTER, Petitioner,

                                 vs.

 THE HONORABLE KAREN T. NAKASONE, JUDGE OF THE CIRCUIT COURT OF
     THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           On June 26, 2015, Samuel Carter (“Carter”) submitted

for filing a document entitled “Plaintiff Samuel Carter Request

Motion to Receive the Final Judgment and Case Number Under Rule

2.13.”   In the document, Carter asks this court to compel the

Honorable Karen T. Nakasone to “release the case number in the

above civil matter with the Final Judgment.”     Upon consideration

of the petition, it appears that Carter fails to provide

sufficient information for this court to determine whether

mandamus relief is warranted.    See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an
extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied without prejudice.

          IT IS HEREBY FURTHER ORDERED that the appellate clerks’

office shall process the petition for a writ of mandamus without

payment of the filing fee.

               DATED: Honolulu, Hawai#i, August 6, 2015.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2